Citation Nr: 0007050	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  93-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for prostatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to August 
1951 and from January 1952 to May 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
September 1991 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, which denied 
entitlement to a compensable evaluation for the veteran's 
service-connected prostatitis.  In a July 1992 decision, the 
RO increased the disability rating assigned to the veteran's 
prostatitis from zero percent to 10 percent, effective 
January 14, 1991.

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The Court further held that, where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the appeal.  Id.  Since 
VA regulations provide for disability ratings greater than 10 
percent for prostatitis, the matter remains on appeal.

This matter was originally before the Board in March 1995 
when it was remanded in order to obtain private treatment 
records and VA medical examination.  The claim was again 
before the Board and was the subject of a May 1997 remand 
which requested that the RO locate additional private medical 
records, and directed that the veteran be afforded VA 
genitourinary examination to determine the extent and 
severity of the prostatitis.  The above listed development 
has been completed, and this claim is again before the Board.

In a February 2000 informal hearing presentation, the 
veteran's representative asserted that this claim should be 
remanded again, based on Stegall v. West, 11 Vet. App. 268 
(1998), since the RO failed to comply with the directives of 
the Board's May 1997 remand.  For reasons explained below, 
the Board finds that although there may not have been 
complete compliance with the Board's remand, there was 
substantial compliance and any shortcoming was harmless.  In 
contrast with Stegall, the Board finds that appellate review 
of the record in the case at hand is not frustrated by any 
failure to adhere completely with the May 1997 remand 
directives.  See Evans v. West, 12 Vet. App. 22, 31 (1998) 
(holding that Stegall duty was not violated by a failure to 
comply with remand instructions where the failure did not 
frustrate appellate review).

In August 1996, the RO issued a decision which denied service 
connection for disability of the penis and lower abdomen, 
claimed as secondary to the service connected prostatitis.  
The record reflects that the veteran has not submitted a 
notice of disagreement with that decision.  A claimant's 
timely filed notice of disagreement initiates an appeal of an 
adjudicative determination by the agency of original 
jurisdiction and expresses the desire to contest the result 
of such an adjudication.  As the veteran has not addressed 
the issue of entitlement to secondary service connection for 
disability of the penis and lower abdomen in either a notice 
of disagreement or in any other communication received since 
the RO issued its August 1996 decision, the issue of 
entitlement to the same is not now before the Board.  See 
38 C.F.R. §§ 20.200, 20.201 (1999).

In August 1999, the veteran requested a hearing before a 
Member of the Board.  He withdrew the hearing request in 
December 1999.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.  

2.  The medical evidence of record is negative for a current 
diagnosis of prostatitis. 

3.  A physician who provided the veteran a genitourinary 
examination for disability evaluation purposes in June 1999 
determined that the veteran suffered from urethral stricture 
and benign prostatic hypertrophy, but that these conditions 
are not related to the service-connected prostatitis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for prostatitis have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7527 
(prior to September 8, 1994); 38 C.F.R. § 4.115a, 4.115b, 
Diagnostic Code 7527 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service medical records showed that the veteran 
underwent cystoscopy and a retrograde procedure in March 1951 
for a defect of the right kidney.  Another service medical 
record dated in March 1951 noted that the veteran's prostate 
was slightly boggy.  Other service records indicate that 
prostatic massages were performed during the first part of 
April 1951.  

VA examination in July 1958 resulted in a diagnosis of 
chronic prostatitis, nonvenereal, mild in degree.  The 
veteran was awarded service connection for prostatitis, 
evaluated as zero percent disabling, by a rating decision 
dated in August 1958.

In July 1991, the veteran submitted private medical records 
revealing that he had been treated in April 1991 after 
presenting with complaints of pain, discomfort, and nocturia 
times one.  An excretory urogram taken in April 1991 revealed 
tiny right renal calculi and a few prostatic calcifications.  
Impression was probable mild inflammatory change in the right 
renal collecting system.  

Treating the private medical records as an informal claim for 
an increased evaluation for his prostatitis, the RO issued a 
decision in September 1991 which denied the veteran's claim.  
The RO informed the veteran that the zero percent disability 
rating assigned to the prostatitis was continued as the 
evidence did not meet the rating criteria that would warrant 
a compensable evaluation for prostatitis, i.e., the evidence 
did not show pyuria with diurnal and nocturnal frequency 
associated with prostatitis.  

In October 1991, the veteran submitted letters from other 
private physicians from whom he had sought treatment.  A 
letter from D. Armstrong, M.D. noted that the veteran was 
seen in September 1991 after presenting with complaints of 
urinary frequency and difficulty urinating.  Dr. Armstrong's 
physical examination indicated some enlargement of the 
prostate with possible infection.  Pertinent diagnoses were 
prostatitis and possible urinary tract infection.

W. Spankus, M.D. provided a letter stating that "[m]y 
records indicate that [the veteran] has problems with urinary 
frequency, dating back to 1978."

The veteran was afforded VA genitourinary examination in 
December 1991.  The veteran reported that he had had several 
urinary tract infections during the prior few years.  The 
veteran complained of pain on initiation and termination of 
urination, pain on ejaculation, with urgency and frequency of 
urinating.  He also complained of nocturia times two, some 
straining, no dysuria or hematuria, and no incontinence.  He 
reported that he had a moderate force of stream and took no 
medication.  On examination, the veteran's prostate was 35 
grams and benign.  A urinalysis was clear.  A large left 
varicocele was noted.  Diagnosis was left varicocele, and 
benign prostatic hypertrophy.

By a July 1992 decision, the RO increased the disability 
rating assigned to the veteran's prostatitis from zero 
percent to 10 percent, effective January 14, 1991.  The 
veteran initiated a timely appeal of that decision, and 
requested additional VA examination.

The veteran presented for VA genitourinary examination in 
December 1992 with lower tract obstructive symptoms, and 
complained of a mild decrease in force of stream.  The VA 
physician noted a "questionable" history of urethral 
stricture disease.  Objective examination revealed bilateral 
testicular atrophy, a left varicocele, and 10 to 20 white 
blood cells in expressed prostatic secretions.  Evaluation of 
lower tract obstructive symptoms included a minimal or mild 
decreased force of stream, absence of pyuria in the uric 
acid, no tenesmus or significant pain on urination, and no 
incontinence.  The VA physician opined that the examination 
was consistent with a minimally tender prostate.  Diagnosis 
was mild prostatitis and questionable history of urethral 
stricture disease.  The examiner concluded his report by 
opining that the veteran "is not incapacitated by any 
stretch of the imagination from the above listed diagnosis."

In his substantive appeal (VA Form 9), the veteran stated 
that he has had problems urinating since the in-service 
surgical procedure performed in 1951, including leakage 
associated with an inability to retain for more than one and 
a half hours; "much discomfort" from onset to completion of 
urination; and a nighttime frequency requiring him to awaken 
from one to four times every night.  He expressed that the 
symptoms had consistently worsened, and that he was 
experiencing increased discomfort in his penis and lower 
abdomen.  The veteran's representative, in a February 1994 
informal hearing presentation, asserted that service 
connection for the veteran's claimed discomfort in his penis 
and lower abdomen was warranted, alleging that those 
conditions were secondary to the service-connected 
prostatitis.

The veteran's claim was before the Board in March 1995, at 
which time a remand was issued in order to obtain outstanding 
private and VA medical records.  The Board's remand also 
directed that another VA examination should be scheduled.

VA outpatient records were obtained that reflect treatment 
the veteran received for his genitourinary condition between 
February 1993 and August 1993.  Those records revealed the 
veteran's chief complaint of continued burning with 
urination.  A urethrogram taken in March 1993 showed no 
stricture, the prostate was 30 grams, and it was mild to 
moderate in tenderness.  The physician performing the 
urethrogram diagnosed benign prostatic hypertrophy and 
resolving prostatitis.  The outpatient records reveal that 
the veteran was offered transurethral resection of the 
prostate, which he declined.

Private medical reports were obtained from A. Haddock, M.D., 
reflecting that physician's treatment of the veteran for 
glaucoma, mild anxiety, and a nasal obstruction.  On clinical 
evaluation of the veteran in March 1995, Dr. Haddock noted 
the veteran's treatment at VA for genitourinary disorders, 
and that prescribed medication "has really helped him out 
there." 

At VA examination in June 1995, the veteran complained of 
nocturia three to five times, intermittency, and frequency.  
He reported that he was able to empty his bladder, but 
complained of post void dribbling and moderate hesitancy.  
The veteran denied dysuria and hematuria.  It was noted that 
he had some, although minimal, stress urinary incontinence 
for which he wore pads.  Objective examination of the abdomen 
was unremarkable.  The scrotum was noted as having a large 
left varicocele and hydrocele.  Examination of the prostate 
revealed a 25 gram prostate without evidence of mass.  An AUA 
Symptom score was 33.  Diagnosis was lower tract outlet 
symptoms, "presumably a benign prostatic hyperplasia."  The 
VA physician opined that the veteran "may benefit from a 
trial of Hytrin or Proscar or alternatively a transurethral 
resection of the prostate as was offered to him in 1993."

In a February 1996 clinical report from Dr. Haddock, it was 
noted that the veteran presented for treatment after he 
"[s]tarted having ulcer problems again."  Diagnoses were 
peptic ulcer disease and mild anxiety.

After post-remand development, the RO issued a rating 
decision in August 1996 which continued the 10 percent 
evaluation for the veteran's prostatitis.  In the same 
decision, the RO denied service connection for a disability 
of the penis and/or lower abdomen, claimed as secondary to 
the service-connected prostatitis, holding that there was no 
medical evidence of record showing that any disability of the 
penis or lower abdomen was secondary to the prostatitis.

The veteran's claim was again before the Board in May 1997, 
at which time a second remand was issued directing the RO to 
obtain additional private and VA medical records, and to 
schedule the veteran for an additional VA genitourinary 
examination.  Specifically, the Board remand requested the 
following:

All indicated diagnostic tests and 
procedures should be accomplished, to 
include the urinalysis with microscopic 
examination recommended by the examiner 
in June 1995.  The report should 
summarize all significant positive 
findings, to include an assessment of 
renal function.  A copy of the data 
provided by the veteran which served as a 
basis for the AUA Symptom score should be 
included with the examination report and 
the examiner should comment on the 
meaning and significance of the score 
assigned.  The examiner should also 
comment on the frequency, duration, and 
severity of past episodes of prostatitis 
and specifically state whether 
prostatitis is present at the time of the 
examination.  The examiner should also 
state whether or not there is any 
relationship between prostatitis and 
benign prostatic hyperplasia . . . and 
identify those symptoms which are 
attributable to prostatitis versus those 
which are attributable to [benign 
prostatic hyperplasia].

Subsequent to the May 1997 remand, private medical records 
were obtained from E. McCoig, M.D., reflecting that the 
veteran presented in May 1997 with chief complaint of 
depression.  Dr. McCoig's noted that the veteran had a past 
medical history including removal of a tumor from the brain 
stem, hemorrhoid surgery, and a ruptured peptic ulcer 
disease.  Diagnosis was depression.  There were no findings 
or statements regarding prostatitis in Dr. McCoig's report.

The veteran presented for VA genitourinary examination in 
January 1999.  He complained of hesitancy, decreased force of 
stream, urgency incontinence requiring four pads a day, 
daytime frequency, and nocturia.  He denied a history of 
dysuria or gross hematuria.  Physical examination revealed 
that his prostate was larger than 40 grams.  The VA 
physician's impression was that the veteran's lower tract 
obstructive and irritating symptoms were most likely due to 
benign prostatic hyperplasia.  

In a deferred rating decision issued in March 1999, the RO 
determined that the January 1999 examination was not complete 
inasmuch as it did not provide the information requested by 
the Board's May 1997 remand.  Accordingly, another VA 
examination was requested.

During VA examination in June 1999, it was noted that the 
veteran had been followed for most of his course by a private 
urologist.  The VA examiner's review of the private 
physician's records revealed that the veteran had had two or 
three urinary tract infections, and that treatment with 
antibiotics provided symptomatic relief.  The veteran's 
frequency was noted as nocturia four to five times.  The 
veteran reported that his daytime frequency was every two 
hours.  He complained of a poor stream, incomplete emptying, 
and some hesitancy.  The veteran reported that he experienced 
incontinence, mostly of urgency in nature.  An AUA score of 
approximately 28 was obtained, which the VA examiner stated 
was in the highest of all bothersome symptom scores.  It was 
noted that the veteran wore diapers, which required changing 
approximately three to four times a day.  Details of the 
veteran's medical history found no treatment for renal colic 
or bladder stones, acute nephritis, and no hospitalizations 
for urinary tract infection.  It was noted that the veteran 
did not have a history of undergoing urethral dilatations, 
and the VA physician opined that catheterization was not 
needed.  In describing the effects of the condition on the 
veteran's occupation and daily activities, it was noted that 
he had retired from employment, but experienced a significant 
decrease in self-esteem and motivation due to persistent 
urinary incontinence.  The veteran also noted problems 
associated with social embarrassment if he did not wear 
diapers.  

Physical examination in June 1999 showed that the abdomen was 
soft, nondistended, and nontender.  There was no evidence of 
masses or hepatomegaly.  The bladder was not palpable.  A 
grade 3 left varicocele was found.  Both testicles were 
atrophied, the left testicle significantly.  Review of 
diagnostic and clinical testing by the veteran's private 
physicians revealed that in May 1996 his prostate-specific 
antigen was 0.6, creatinine was 1.0, and testosterone was 
416; all considered within normal limits.  Urinalysis 
performed by the VA physician revealed three to four white 
blood cells, no red blood cells, no bacteria, and a few 
epithelial cells.  Uroflowmetry was indicated, but could not 
be performed because the veteran had voided prior to the 
examination.  By a bladder scan, the examiner measured a 
post-void residual of 30 cc., the normal of which was noted 
as less than 100 cc.  The examiner provided impressions of 
urinary frequency, urge incontinence, and history of urinary 
tract infections, and stated that the etiology of these 
symptoms "could be from urethral stricture versus BPH 
[benign prostatic hypertrophy] versus detrusor instability of 
unknown etiology."

In an addendum to the June 1999 examination, the VA physician 
reiterated that the veteran had a urethral stricture, and 
BPH.  The examiner stated that the veteran also had a 
sexual/erectile dysfunction which was not uncommon at the 
veteran's age (69) and a varicocele.  It was noted that a 
transurethral resection of the prostate was planned.  The 
physician offered the following opinion:  "None of these 
conditions is related to prostatitis."

In a supplemental statement of the case issued in August 
1999, the RO found that recent VA examinations and private 
medical reports were negative for a current diagnosis of 
prostatitis.  Because the most recent examination revealed 
that none of the veteran's then current symptoms and/or 
conditions were related to the veteran's prostatitis, the 10 
percent evaluation of that disability was continued.

The veteran has contended in several letters to the RO that 
his genitourinary disorder has been manifest ever since he 
underwent a cystoscopy and a retrograde procedure in 1951.  
He has asserted that every physician he had seen opined that 
his urinary problem could be causally related to the 
cystoscopy in 1951.  The veteran has also stated several 
times that he does not understand why VA has not taken the 
in-service cystoscopy and retrograde procedure into 
consideration.

In an informal hearing presentation dated in February 2000, 
the veteran's representative opined that the instant claim 
should be remanded because the RO has failed to comply with 
the most recent remand action in that:  1) the VA physician 
did not give a statement as to whether there is any 
relationship between prostatitis and benign prostatic 
hypertrophy; and 2) the VA physician did not identify those 
symptoms which are attributable to prostatitis versus those 
which are attributable to benign prostatic hypertrophy.

Legal Criteria.  Under the applicable criteria, disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The requirements set forth in these 
regulations, mandating an evaluation of the complete medical 
history of the veteran's claimed disability, operate to 
protect veterans against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  38 C.F.R. §§ 4.1, 4.2 (1999); 
Schafrath, 1 Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (1999); 
where there is a question as to which or two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (1999); and evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (1999); Schafrath, 1 Vet. App. 
589.  In any case, with particular regard to the veteran's 
request for an increased schedular evaluation, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.1 and 4.2, VA 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

The Board notes that the rating criteria relevant to the 
genitourinary system underwent revisions effective February 
17, 1994, and again effective September 8, 1994, during the 
pendency of this appeal.  The Court has held that when the 
regulations concerning entitlement to a higher rating undergo 
a substantive change during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria which most favorable.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991).  The veteran's disability is 
currently rated under Diagnostic Code 7527.  The Board will 
set forth both the old and new criteria pertaining to 
prostatitis and make a determination as to which of those 
criteria is most favorable to the veteran.

Under the old rating criteria, Diagnostic Code 7527 provided 
that prostate infections were evaluated as chronic cystitis 
under Diagnostic Code 7512 in accordance with resulting 
functional disturbance of the bladder.  A 10 percent 
evaluation was assigned for moderate chronic cystitis with 
pyuria and diurnal and nocturnal frequency.  A 20 percent 
evaluation contemplated moderately severe cystitis with 
diurnal and nocturnal frequency with pain and tenesmus.  A 40 
percent evaluation required severe cystitis with urination at 
intervals of one hour or less; contracted bladder.  38 C.F.R. 
Part 4, Diagnostic Code 7527 (prior to September 8, 1994).

Under the new rating criteria, prostate gland injuries, 
infections, hypertrophy, and postoperative residuals will be 
rated as voiding dysfunction or urinary tract infection, 
whichever is predominant.  38 C.F.R. Part 4, Diagnostic Code 
7527 (1999).  A 20 percent evaluation is assigned for voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed less than 2 times per day.  A 40 
percent evaluation contemplates requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day.  Under urinary tract infection, a 10 percent rating is 
assigned for long term drug therapy, 1-2 hospitalizations per 
year and/or requiring intermittent intensive management.  A 
30 percent rating contemplates recurrent symptomatic 
infection requiring drainage/frequent hospitalization 
(greater than two/times a year), and/or requiring continuous 
intensive management.  Urinary frequency is rated 20 percent 
disabling with daytime voiding interval between one and two 
hours, or awakening to void three to four times per night.  A 
40 percent rating contemplates daytime voiding interval of 
less than one hour or awakening to void five or more times 
per night.  

When a reasonable doubt arises regarding the degree of 
disability or any other point, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102 (1999).  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Analysis.  A claim for an increased rating is regarded as a 
new claim and is subject to the well-groundedness 
requirement.  Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  In order to present a well-grounded claim for an 
increased rating of a service-connected disability, the 
veteran need only submit competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Id. at 631-632; Jones v. Brown, 7 Vet. App. 134, 
138 (1994).  The veteran has asserted that his service-
connected prostatitis has increased in severity, and thus is 
more disabling than contemplated by the current evaluation.  
The Board holds that his claim of increasing severity of said 
disability establishes a well-grounded claim for an increased 
evaluation.  See Proscelle, 2 Vet. App. at 631.  

VA has afforded the veteran VA medical examinations; VA has 
obtained the pertinent medical records from the veteran's 
treating physicians; and the veteran has not identified any 
additional pertinent evidence that is not of record.  The 
Board is satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the duty to assist him as 
mandated by 38 U.S.C.A. § 5107. 

Initially, the Board will address the contention of the 
veteran's representative that VA examination of the veteran 
in June 1999 was inadequate, under Stegall, due to the 
examiner's alleged failure to follow the instructions of the 
Board's May 1997 remand.  Specifically, the representative 
asserts that the VA examiner failed to address the Board's 
request to state whether or not there is any relationship 
between prostatitis and benign prostatic hyperplasia, and 
failed to identify those symptoms which are attributable to 
prostatitis versus those which are attributable to benign 
prostatic hyperplasia.  However, in the addendum to the 
report the physician clearly stated that it was his opinion 
that the benign prostatic hyperplasia was not related to the 
service-connected prostatitis.  The physician also clearly 
indicated that all of the veteran's current genitourinary 
symptoms, including urinary frequency and urge incontinence, 
were due to benign prostatic hyperplasia, urethral stricture, 
and/or detrusor instability and that none of these conditions 
was related to the prostatitis.  While the physician 
recommended additional studies, these studies were to 
investigate the conditions identified on examination, and not 
prostatitis.  Accordingly, the Board finds that the physician 
did adequately address the concerns raised by the Board in 
the May 1997 remand.  The Board finds that the statements of 
the VA examiner are sufficient to render an equitable 
decision of the veteran's claim.  To the extent that any 
actions by the VA examiner and RO are erroneous, the Board 
finds them to be harmless, and that the RO substantially 
complied with the Board's prior remand instructions.  Thus, 
the Board holds that appellate review of the record in the 
case at hand is not frustrated by any failure to adhere to 
the May 1997 remand order.  See Evans, 12 Vet. App. at 31.

Additionally, the Board also notes the veteran's contention 
that the symptoms of a genitourinary disorder he experiences 
are directly the result of medical procedures he underwent in 
1951.  However, the Board must note that the veteran, not 
being a medical professional, is not qualified to offer 
testimony on such medical issues as causation or etiology.  
See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Also noted are the veteran's assertions to the 
effect that the physicians he had seen explained that his 
genitourinary disorders could be related to the cystoscopy 
and retrograde procedure he underwent in 1951.  The Court has 
held, however, that a lay person's statement about what a 
physician told him or her, filtered as it is through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute competent medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Board recognizes that Dr. Armstrong diagnosed the veteran 
with prostatitis and possible urinary tract infection in 
October 1991.  It is also noted that VA examination in 
December 1992 revealed a diagnosis of mild prostatitis.

However, the Board finds it significant that the medical 
findings and opinions subsequent to the December 1992 VA 
examination, including private medical reports as well as 
findings and opinions of VA physicians, are negative for any 
diagnoses of active prostatitis.  VA examination in March 
1993 revealed that the veteran's prostatitis was resolving.  
As shown above, the most recent examinations of record have 
established that the veteran's voiding problems, including 
urinary frequency and urge incontinence, are causally related 
to urethral stricture, benign prostatic hypertrophy or 
detrusor instability, and that none of these conditions are 
related to the veteran's service-connected prostatitis.

Urinalysis in June 1999 revealed three to four white blood 
cells, no red blood cells, no bacteria, and a few epithelial 
cells.  Significantly, the examiner in June 1999 failed to 
diagnose prostatitis or residuals thereof.  The examiner 
attributed the veteran's urinary problems to conditions other 
than the veteran's service-connected prostatitis.  As noted 
above, the physician who conducted the June 1999 examination 
provided an opinion that none of the conditions productive of 
the veteran's urinary problems, such as urinary frequency and 
urge incontinence, are related to his service-connected 
prostatitis.  Inasmuch as the VA examiner is the most recent, 
if not the only, physician to specifically address any 
relationship between the veteran's current symptomatology and 
his service-connected disability, the Board finds that this 
physician's medical findings and opinions provide the 
evidentiary "weight" necessary to establish a preponderance 
of evidence against the veteran's claim for an increased 
disability rating in excess of 10 percent for prostatitis.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
disability rating in excess of 10 percent for prostatitis.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 7527 (prior to September 8, 1994); 38 C.F.R. 
§ 4.115a, 4.115b, Diagnostic Code 7527 (1999).  Because there 
is not an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of entitlement to a disability rating in excess 
of 10 percent for prostatitis, the veteran is not entitled to 
the favorable application of 38 U.S.C.A. § 5107(b).  The 
benefit sought on appeal is therefore denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for prostatitis is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

